DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 5,470,175 in view of Foertsch, US 4,900,185 and Guilmette, US 9,797,098 B2.
Regarding claim 1, Jensen teaches an aggregate spreading device comprising: 
a hopper (60); 
a conveyor system (70) disposed below the hopper; 
a spreader system (200) pivotably connected to at least one side of the aggregate spreading device and configured to receive aggregate from the conveyor system; 
a lift actuator (hydraulic rams 232; column 13 lines 14-16) configured to adjust a vertical placement of the spreader system; 

While Jensen fails to explicitly disclose the aggregate spreading device being configured to transition the spreader system below the grade line, Foertsch teaches an aggregate spreader and discloses the spreader box being connected to upright pipes which are slidably engaged by sleeves which allow for the spreader box to move vertically independently of the remainder of the vehicle (column 3 lines 41-47).  Figure 4 shows the bottom of the spreader box level with the bottom of a wheel while there is still space on the upright pipes to allow the spreader box to extend below the grade line.  It would have been obvious to one of ordinary skill in the art to modify Jensen’s aggregate spreading device to allow for the transition of the spreader system below the grade line in view of Foertsch’s disclosure.
While the resulting combination fails to disclose a position actuator for pivoting the spreader system between a storage position and a deployed position, Giulmette teaches an aggregate spreading device and discloses a position actuator (manually pivoting the spreader system via hinge) the spreader system being pivoted between a storage position (Figure 5; when aggregate is not being distributed; column 4 lines 9-12) and a deployed position (Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to allow the spreader system to be pivoted between a storage position and a deployed position in view of Guilmette’s disclosure.  It is noted that since Jensen teaches movement of the spreader system being actuated by hydraulic rams, it is an obvious modification to provide an additional hydraulic ram as the position actuator.
The resulting combination includes one or more of the lift actuator, the slope actuator, and the position actuator being configured to transition the spreader system between positions above a grade line, at the grade line, below the grade line, and tilted across the grade line.
Regarding claim 4, the resulting combination includes the spreader system including:

a first wall (Jensen’s 248+250) extending from the vertical support; and 
a second wall (Jensen’s 260) extending perpendicularly from the first wall; 
wherein the lift actuator (Jensen’s hydraulic rams 232) adjusting the vertical placement of the spreader system causes the first and second walls to move vertically.
Regarding claim 5, as shown in Jensen’s Figure 7, the vertical support (218+222) includes an inner portion (222) configured to slidably transition within an outer portion (218) as the lift actuator (232) adjusts the vertical placement of the spreader system.
Regarding claim 6, as shown in Jensen’s Figure 7, the first wall (248+250) includes one or more segments coupled together.
Regarding claim 7, while the resulting combination fails to disclose that the first wall has a concave surface, lacking criticality, it would have been obvious to one of ordinary skill in the art to modify the first wall to have a concave surface based on obvious design choice since this is a matter of mere change in shape.
Regarding claim 16, Jensen teaches a spreader system for an aggregate spreading device, the spreader system comprising: 
a vertical support (218+222) coupled to the aggregate spreading device, the vertical support having a first portion (222) slidably engaged with a second portion (218); 
a first wall (248+250) extending from a first end to a second end, the first end being pivotably (hinge shown in Figure 7) coupled to the vertical support (218+222); 
a second wall (260) extending from the second end of the first wall; 
a lift actuator (hydraulic rams 232; column 13 lines 14-16) configured to cause the first portion of the vertical support to move with the respect to the second portion of the vertical support to adjust the vertical position of the first and second walls; and

While Jensen fails to explicitly disclose the aggregate spreading device being configured to transition the spreader system below the grade line, Foertsch teaches an aggregate spreader and discloses the spreader box being connected to upright pipes which are slidably engaged by sleeves which allow for the spreader box to move vertically independently of the remainder of the vehicle (column 3 lines 41-47).  Figure 4 shows the bottom of the spreader box level with the bottom of a wheel while there is still space on the upright pipes to allow the spreader box to extend below the grade line.  It would have been obvious to one of ordinary skill in the art to modify Jensen’s aggregate spreading device to allow for the transition of the spreader system below the grade line in view of Foertsch’s disclosure.
While the resulting combination fails to disclose a position actuator for pivoting the spreader system between a storage position and a deployed position, Giulmette teaches an aggregate spreading device and discloses a position actuator (manually pivoting the spreader system via hinge) the spreader system being pivoted between a storage position (Figure 5; when aggregate is not being distributed; column 4 lines 9-12) and a deployed position (Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to allow the spreader system to be pivoted between a storage position and a deployed position in view of Guilmette’s disclosure.  It is noted that since Jensen teaches movement of the spreader system being actuated by hydraulic rams, it is an obvious modification to provide an additional hydraulic ram as the position actuator.
The resulting combination includes one or more of the lift actuator, the slope actuator, and the position actuator being configured to transition the spreader system between positions above a grade line, at the grade line, below the grade line, and tilted across the grade line.

Regarding claim 19, the resulting combination includes the first wall comprising a first segment and one or more removable segment extensions (shown in Jensens’s Figures 7 and 8).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, US 8,403,594 B2 in view of Jensen et al., US 5,470,175; Foertsch, US 4,900,185; and Guilmette, US 9,797,098 B2.
Regarding claim 8, Neumann teaches an aggregate spreading device comprising: 
a hopper (5) supported by a support frame; 
a conveyor system (30) disposed below an exit opening of the hopper; 
a first spreader system (20) pivotably connected to a first end of the support frame; 
a second spreader system (25) pivotably connected to a second end of the support frame; and 
at least one slope actuator (electronic actuators; column 6 lines 49-54, column 7 lines 46-53) configured to independently adjust the slope angle of each spreader system.
While Neumann fails to disclose at least one lift actuator configured to independently adjust the vertical placement of each spreader system, Jensen teaches an aggregate spreading device and discloses a lift actuator (hydraulic rams 232; column 13 lines 14-16) configured to adjust a vertical placement of the spreader system.  It would have been obvious to one of ordinary skill in the art to modify Neumann’s 
While the resulting combination fails to disclose the aggregate spreading device being configured to transition the spreader system below the grade line, Foertsch teaches an aggregate spreader and discloses the spreader box being connected to upright pipes which are slidably engaged by sleeves which allow for the spreader box to move vertically independently of the remainder of the vehicle (column 3 lines 41-47).  Figure 4 shows the bottom of the spreader box level with the bottom of a wheel while there is still space on the upright pipes to allow the spreader box to extend below the grade line.  It would have been obvious to one of ordinary skill in the art to modify Jensen’s aggregate spreading device to allow for the transition of the spreader system below the grade line in view of Foertsch’s disclosure.
While the resulting combination fails to disclose a position actuator for pivoting the spreader system between a storage position and a deployed position, Giulmette teaches an aggregate spreading device and discloses a position actuator (manually pivoting the spreader system via hinge) the spreader system being pivoted between a storage position (Figure 5; when aggregate is not being distributed; column 4 lines 9-12) and a deployed position (Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to allow the spreader system to be pivoted between a storage position and a deployed position in view of Guilmette’s disclosure.  It is noted that since Neumann teaches movement of the spreader system being actuated by electronic or hydraulic actuators (column 4 lines 15-21), it is an obvious modification to provide an additional actuator as the position actuator.
The resulting combination includes one or more of the lift actuator, the slope actuator, and the position actuator being configured to transition the spreader system between positions above a grade line, at the grade line, below the grade line, and tilted across the grade line.
Regarding claim 9, the resulting combination includes Jensen’s lift actuator to adjust vertical placement of each spreader system.  While the resulting combination fails to disclose a vertical support including a first portion slidably engaged with a second portion, Jensen discloses a vertical support (218+222) including a first portion (222) slidably engaged with a second portion (218) to allow the spreader system to be vertically adjusted, and Jensen further discloses a first wall (248+250) having a first end attached to the vertical support and a second wall (260) extending from a second end of the first wall (Jensen’s Figure 7).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a vertical support including a first portion slidably engaged with a second portion to allow the spreader system to be vertically adjusted and to have the spreader system have a first wall having a first end attached to the vertical support and a second wall extending from a second end of the first wall so that vertical adjustment of the spreader system includes the entire spreader system being adjusted.
Regarding claim 10, the resulting combination from claim 9 includes actuation of the lift actuator causing the first portion of the vertical support to move with respect to the second portion of the vertical support.
Regarding claims 11 and 12, while the resulting combination fails to disclose an alignment guide in the form of a slot and an extension, the extension extending through the slot, the Examiner takes Official Notice that providing a slot on one telescoping element and an extension on another telescoping element is old and well-known to control the extent of telescoping.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to modify the vertical support to have an alignment element in the form of a slot in the second portion of the vertical support and an extension extending outward from the first portion of the vertical support, wherein the extension extends through the slot to be able to control the extent of telescoping.
Regarding claim 13, the resulting combination includes the first portion (Jensen’s 222) of the vertical support being partially surrounded by the second portion (Jensen’s 218) of the vertical support.
Regarding claim 14, the resulting combination includes the first wall (Jensen’s 248+250) comprising one or more segments coupled together.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671